Case 1:16-cv-00375-FPG-JJM Document 95-2 Filed 03/25/19 Page 1 of 4




                 EXHIBIT 2
     ,)
                         Case 1:16-cv-00375-FPG-JJM Document 95-2 Filed 03/25/19 Page 2 of 4
          .   .,.,,,-
              ~




0
                                                                                      M&TDANK
                                                                           EMPLOYEE BENEFIT PLANS COMMI'ITEE
                                                                                       CHARTER
                                                        . ,,, ..
                                   . <INTRODUCTiON .....
                                        .                                          ·...                            !
                                                                                                                                      1.
                                                                                                                                      :
                             ' .    .       ·       ·    ...       ·   .   .   ·          ·.                       ;           ·      I .·          \
                        ··           M&T Bank sponsors various employee welfal'e .and retirement bene.fitiplans th.at provide ;eligible
                              · •employees with a competitive range ofbene'.fit options. In aooordance 1with the tenns oft.he
                                .· applicable plan docum:ents or pursuant to resolutions adopted by the Board of Directors cifM&T
                                  ·. Bank from time to time, the Employee Benefit PbU1s. Committee (the "Committee") adm:inisfors
                              ··:.·certain of these plans (individually a "Plan" ~d collectively the "Plans").
                                                                                                                                      '
                               ·.' ._. The Plans a:re·inti:lnded to ~oriiplfwith atl applicable laws and regulations, including the Jntetnal . ·
                             . ·•.. Revenue Code ("Code") and the Employee Retirement Income Security Act ("BRISA"). iThe
          . ·. .                . -: ·Plans do not include any employee benefits that are not subject to BRISA.                     :

                                   .:. This· ·charter·   sets 'forth the responsibilities and powers of the Committee.
                               . ·.. COMMIT'i'Elt°:itESPONSIBII~ITIES AND AUTHORITY
                                                                                                                                    ..'
                              . :.· : : ... : 'Gei.1eral. The Committee is responsible for ensuring that the Plans       are
                                                                                                                          effectively/· . · . .
                               ·_- ·:administered and communicated to employees, in aooordance with this Charter, the terms;of the
0                            . ·.. benefit plan documents and applicable law. The Committee is also responsible for providing
                               · infonnatio11 and making recommendations to the Board of Directors of M&T Bank regarding
                                  .·.· ·adoption, nt!1,endment all(l termination of the employee benefit plans, so that the Plans pr~vide the
                                   ···. appropriate level of benefits needed to recruit and retain the workforce required for the eperations
                                '. ·•· of M&T Bank.                                                                                  !
                                    ..          '          .'.. ' ...'.            .' ..''                                           !
                             ,.· .. · .·.. :· ·_- Fldttciary Status; The Committee members are fiduciaries of the Plans within 1he!
                                 ··meanrng of BRISA Section 3(21) when the Committee exercises discretion in the administration\
                                   of the Plans or the investment of their assets. The Committee members are not fiduciaries when
                                   they provide information or make tecommendations to the Board of Directors of M&T B~
                                   regarding adoption, amendment or tennination of the Plans. If the terms of a Plan specify that the
                                   Committee is the plan administ,:ator of the Plan, then the Committee is also the plan admi;nistra~r
                                  within the meaning of BRISA Section 3(16).                                                      i
                                                                                                                                   .l
                                          The Committee may designate other employees of M&T Bank (and its affiliates}to carry
                                  out the Committee's day-to-day responsibilities in administering the Plans. Such designe~s will
                                  not be fiduciaries themselves, except to the extent they exJ>ressly acknowledge and accep~
                        - ···· ·-·fiduciary·status in·accordance with ERISA or ·exercise discretion in Plan administration. j ··-

                                                 Discretionary Authority. The Committee has the discretionary authority to interp~et the
                                        plan documents for the Plans and to make all determinations of fact necessary for administering
                                        tho Plans and determining the entitlement of participant~ to benefits thereunder. The Conpnittee
                                        is responsible for hearing and deciding appeals by participants of denials of c1aims for benefits
                                        1.mcler the Plans, tmless such responsibility is expressly del~gated to another decision mak~ by
                                                                                                                                    I              EXHIBIT
                                                                                               1

0
    CONFIDENTIAL                                                                                                                          MTB-ERISA-00001698
                Case 1:16-cv-00375-FPG-JJM Document 95-2 Filed 03/25/19 Page 3 of 4




                                                                                                                                         0
                     the tetms of the Pla11 documents.

                             M&T Common Stock. The Committee is responsible for managing Plan assets that are
                     invested il1 M&T common stock in accordance with the Pfam documents and any related
                     investment management policies a11.d gilidclines. The Committee will monitor the performance
                     of the M&T common stock held in the Plans. I11 additiou, the Committee's responsibility for
                 ·.: managing Plan assets that are invested in M&T common stock is subject to the following
                · ·. ·· limitations:

   ·. · · ...   · >,:.·.·:·.·..-· ..··1'he R~tirem~nt s~~~g~ Plan mandates that M&T common stock will be an available
                                      investment option for the Plan. Therefore, the Committee has no power or responsibility
                · ..·.:. -:: ··• -.: un~er this Charter to remove or restrict M&T common stock as an available irivestmcnt
                  · . · .·· .. option. . .              . . . .
                . :•·.: ::.:.• · .. The Peiision Plan may invest up to 10% ofits assets in M&T common stock. To the
                                  ·: extant the Committee determines that it is prudent, the Committee will iuvest the Pension
                         . .· "l'lan's assets in M&T common stock up to that percentage.
                  ·.. :.·:·· • ·· The Committee is responsible for voting all shares of M&T common stock held in the
    •'   ,•
                      · · · · · ·Plans, except to the extent that a Plan docwnent provides for pm'ticipants to vote or direct
                                   • the voting of such shares, in which case the Committee will facilitate the voting of those
                                ··· · shares in accordance with the Plan document.     ·

                     .. . .· Othi Assets.  For  iiil ·other assets of the Plans, the Committee is re.sponsib!e for adopting,
                 . ·.maintaining and implementing investment management policies and guidelines that specify the
                     pennissible classes of investments for each Plan, the target percentage level of investment in each
                 · ··class and the desired percentage range around the target. For Plans that allow pruticipant directed
                     investments, the Committee will administer the Plan ht acco.rdance with BRISA Section 404(c).                       0
                            ...Other Powei·s aiid"Attthoi'ity. The Committee may obtain advice and assistance from
                  ·.. internal or extemal legal, accounting, investment, or other advisors. The Committee may
                  : . delegate its fiduciary responsibilities to investment consultants, investment managers and other
                  · service providers, as permitted by BRISA, and will monitor the perfo1mancc of such delegatees .. ·

                          In addition to the powers and authority specified above, the Committee will also have any
                    powers and authority granted to it by the te1ms of a Plan.document.

                    COMMITTEE MEMBERSHIP

                           The Committee will consist of no fewer than three members, each of whom is (1) a
                    member of the Management Group ofM&'l' Bank or (2) an Executive Vice P1·esident or Senior
                    Vice President ofM&T Bank. The members of the Committee will designate one of their
                    number to serve as Chair.                                                    ·

                           The members of the Committee will be appointed and replaced by the Board of Directors
                    of M&T Bank, to senre for such tenn as the Board may detennine and until their successors are ·
                    duly qualified and appointed. !fa vacancy urises on the Committee between meetings of the
                    Board of Directors, the Management Group of M&T Bank may appoint a replacement
                    Committee membet' to Set'Ve until the next Board meeting and thereafter if the Board does not act
                    to remove them. The Committee may make recommendatio11s to the Board t·egarding ·

                                                                        2

                                                                                                                                         0
CONFIDENTIAL                                                                                                             MTB-ERISA-00001699
         ,.-
I
1.,--
                                  Case 1:16-cv-00375-FPG-JJM Document 95-2 Filed 03/25/19 Page 4 of 4
          , ..,..·




0
                                       appointment and replacement ofits members. Any Committee member who terminates i
                                       employment with the Company (and its affiliates) will automatically be removed from th~
                                       Connnittee, unless the Board affirmatively acts tb keep such member on the Committee clespite
                                     · termination of employment.                                                            i

                         ..:, . · . . · . . MEETINGS

                                    .. .• ... :"The Co~~iti~ wiii'in~~t·at least on a quartel'ly basis.   The Committee may request
                                      .·. employees ofM&T Bank (or its affiliates) to attend its meetings. At least one-half of the:
                                   · •· . Committee members then serving constit\ltes a quorum. and is reqwred for any action to be
                                     · ·•.· taken. Action of the Committee will be by majority vote of those members present. The.
                                     · .· Committee may appoint from among its members or an officer of M&T Bank to serve as;
                                        ·· secretary of its meetings.

                                             ·· ·. The Committee triay acbiiithout a meeting, by si1bmission of any question to the inembers
                                    ·.··iii wrfting and the vote of amajority of the members then serving in favor of the question:.

                                          . · .. ·· A Coriiifrittee mmriher may vote on a matter that affects the member generally by;vhtue of
                                    ··· the i:iiember being a participant in the Plan it1 qllestion. but a Committee member may not vote 011     ·
                                      .·matter that affects the member individiullly.                                                ·

                                   •..:INDEMNIFlCATION'o:ii·toMMITTEE MEMBERS
                      .· .... ·
                                     · • ·. ·.· .. · M&T BankWilf indemnify and hold harm~ess any member of the Commtttee for their

0                     ..... .        :·actioris or omissions regarding the Plans, to the same extent (and subject to the same exc~ptions
                     ~ -- --and"=' limitations) that.M&T Bank indemnifies and holds hannless any d1rector, ofilcer or :
                              .. employee of M&T Batik })lll'Suant to its Bylaws. This indemnificntion provision also applies to
                             · ·· any employee of M&T Bank (or its affiliates) to the extent such employee is alleged to be a
                             · . fiduciary ofa Plan. .

                                     ·ADOP110N , .· : .
                                                                                                                                   i
                                      I, Ann Marie Od~bina, se~s sec1·etp[y of the Employee Benefit Plans Conuuitte~ of M&T
                                      Bank, hereby certifies that on M&,\ ~L 2010, the Employee Benefit Plan Committee
                                      adopted this Employee Benefit Plan Comm· tee Charter.                           1




                                                                             Ann    arie Odrobina. Secretary .

                                                                             Dat~&,&10




                      . .·                                                              3

0
        CONFIDENTIAL                                                                                                                   MTB-ERISA-00001700
                                                            /
